Bloodworth, J.
1. The 1st special ground of the motion for a new trial is based upon the fact that counsel for the defendant stated in his place as an attorney that he had a sore throat and a headache. “ Under the ease of Rawlins v. State, 124 Ga. 31 (19), 39 (52 S. E. 1), followed by Rowland v. State and Carter v. Pitts, 125 &a. 792 (54 S. E. 694, 695), it was for the judge to say whether the physical condition of counsel was such that the case should have been continued; and as he did not think the indisposition was such as to require a continuance, we will not control his discretion.” Lambert Hoisting Engine Co. v. Bray, 127 Ga. 453 (56 S. E. 513). See Penal Code (1910), § 992; Hart v. State, 14 Ga. App. 364 (80 S. E. 909).
2. The evidence, the admission of which is objected to in the 2d special ground, is not subject to the criticism that it was “incompetent, irrelevant, and prejudicial.”
3. Under the facts of this case, “ even if the evidence authorized a charge on the law of confessions, the failure to instruct the jury on that subject, in the absence of an appropriate written request so to do, was no cause for a new trial.” Pierce v. State, 132 Ga. 27 (2) (63 S. E. 792); Lindsay v. State, 138 Ga. 818 (6), 822 (76 S. E. 369).
4. The whisky, having been identified as that which the defendant was charged with possessing, was properly admitted in evidence.
5. There was ample evidence to support the verdict, no reversible error of law appears, and the judge properly overruled the motion for a new trial. Judgment affirmed.

Broyles, C. J., and Luke, J., concur.

J. M. Austin, fo.r plaintiff in error.
E. J. MacIntyre, solicitor, contra.